t c memo united_states tax_court conrad janis and maria g janis petitioners v commissioner of internal revenue respondent carroll janis and donna l seldin janis petitioners v commissioner of internal revenue respondent docket nos filed date andrew j wilson brian d caplan and vicki g cheikes for petitioners in docket no michael schlesinger for petitioners in docket no lydia a branche and shawna a early for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners conrad janis and maria g janis’s conrad and maria federal income taxes for and and penalties under sec_6662 for those years respectively as follows year deficiency sec_6662 penalty dollar_figure big_number big_number dollar_figure big_number big_number respondent determined deficiencies in petitioners carroll janis and donna l seldin janis’s carroll and donna federal income taxes for and and penalties under sec_6662 for those years respectively as follows year deficiency sec_6662 penalty dollar_figure big_number big_number dollar_figure big_number big_number the issues for decision in these consolidated cases are whether petitioners who inherited an art gallery can calculate the gallery’s cost_of_goods_sold using the undiscounted value of the gallery’s collection of artwork rather than the discounted value as determined for estate_tax purposes and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time that conrad and maria filed their petition at docket no they resided in california at the time that carroll and donna filed their petition at docket no they resided in new york background sidney janis sidney the father of petitioners conrad janis conrad and carroll janis carroll owned and operated as a sole_proprietorship the sidney janis gallery gallery in new york city from until pursuant to a_trust agreement sidney transferred the gallery to an irrevocable_trust in date in the trust agreement sidney named himself conrad and carroll as the trustees of the trust sidney retained an income_interest in the trust for his life as well as a general_power_of_appointment over the trust’s assets at sidney’s death the trust was to terminate and any trust assets that sidney had not exercised his general_power_of_appointment over were to be distributed to conrad and carroll in equal shares sidney died on date in his will sidney named conrad and carroll co-executors and sole beneficiaries of his estate carroll obtained a bachelor of science degree as well as a master’s degree in art history from columbia university before attending college carroll worked in the gallery carroll returned to the gallery in and worked there until it closed conrad also worked in the gallery for a period of time determining the value of the gallery and its collection for purposes of sidney’s estate_tax_return sidney’s estate filed a form_706 united_states estate and generation-skipping_transfer_tax return on date george j noumair prepared the form_706 on the form_706 the value of the gallery was reported to be dollar_figure this amount included a discounted value of dollar_figure for the works_of_art the collection that the gallery owned on the date of sidney’s death cash and cash equivalents of dollar_figure and liabilities of dollar_figure in order to determine the value of the gallery for estate_tax purposes sidney’s estate employed sotheby’s to prepare an appraisal of the collection sotheby’s explained the basis for its appraisal as follows in accordance with your request we have appraised the works_of_art owned by the sidney janis gallery with a view towards determining the fair_market_value thereof as of date six months after the date of death of sidney janis we have valued these works on an item-by-item basis at fair_market_value despite the large number of works held by the gallery we have not taken into account any overall dimunition sic in value which might occur if the entire holdings were to be placed for sale in the ordinary course in the market at one time which is the underlying basis for the attached appraisal we have valued these works_of_art on an individual basis as of the relevant valuation_date furthermore we have not taken into account any dealer’s discount it is common practice in the trade for a gallery to sell a work to another dealer at a discount ranging as high a sec_40 off the value in the retail market and more commonly in the one third range so that the dealer may make a profit on resale lastly we have not undertaken to determine the value of the gallery as a whole based upon its review sotheby’s determined that the undiscounted value of the collection was dollar_figure sidney’s estate determined the discounted value of the collection by first applying a discount totaling dollar_figure to account for the large number of works in the collection by jean arp louis michel eilshemius auguste herbin morris hirshfield piet mondrian grandma moses and kurt schwitters this discount had been recommended by sotheby’s next a dollar_figure discount was applied to account for the gallery’s partial interest in three works_of_art in the collection a dollar_figure discount was then applied to account for the portion of the collection that would likely be sold in the dealer market as opposed to the retail market finally a dollar_figure discount was applied to account for the inability to sell the gallery in the retail market for individual works_of_art the gallery buyer’s not paying the full resale price of the underlying assets acquired in the bulk_sale and the gallery buyer’s taking into account the cost of maintaining the business for a reasonable period the form_706 was examined by the internal_revenue_service irs in order to determine whether the correct value had been reported for the gallery on the form_706 the irs art_advisory_panel panel examined the collection the panel reviewed of the works_of_art in the collection which represented percent of the collection’s undiscounted value as determined by sotheby’s the panel accepted the values determined by sotheby’s for the remaining works_of_art in the collection based upon this review the panel determined that the undiscounted value of the collection was dollar_figure rather than the dollar_figure undiscounted value that had been determined by sotheby’s the panel determined the collection’s undiscounted value by adding the undiscounted values that it had determined for each work_of_art in the collection the panel determined that the discounted value of the collection was dollar_figure in determining this value the panel considered the various discounts that had been applied by sidney’s estate while the panel did not entirely agree with the discounts claimed by sidney’s estate the panel did agree that the application of a blockage discount was appropriate the panel gave the following explanation as to the factors that it considered in reaching its decision to apply a blockage discount to the undiscounted value of the collection in general a blockage discount is applied to property in an estate in an attempt to reflect the market’s response to a large number of items traditionally as the cases of david smith louisa calder and georgia o’keeffe attest a blockage discount is applicable in response to a large number of works by one artist usually in an artist’s estate the estate of sidney janis is not an artist’s estate and does not involve a large number of works by one particular artist but rather works by many different artists however since it is a valuation problem involving a gallery inventory some of the general principles are applicable a number of factors have been considered in determining whether a blockage discount is appropriate and to what extent it should be applied to the subject properties consideration was given to the prominence of the artists the types of works in the estate the distribution of the items for example the number and types and their quality and saleability the number of similar items available in the marketplace the market’s response to such works around the valuation_date the number of sales and the prices at which sales were made during the period immediately preceding and following death the annual sales of the gallery length of time necessary to dispose_of the items the works that are saleable within a relatively short_period of time the works that can only be marketed over a long period the demonstrated earning capacity of the business the tangible and intangible assets including goodwill and the reputation of the gallery and the provenance in addition consideration was given to the possible disbursement and handling of the gallery one option would be the continuation of the gallery through sidney janis’ surviving sons and the selling of the items in the course of business another option would be the sale of the gallery to a willing purchaser attention was given to the gallery’s annual gross and net receipts of the inventory since based upon the panel’s consideration of these factors it determined that an overall weighted discount of percent was appropriate the value of the collection was subsequently further discounted to dollar_figure ie a total discount of approximately dollar_figure percent accordingly the irs determined that the value of the gallery was dollar_figure on or about date conrad and carroll as co- executors of sidney’s estate agreed to the adjustments made by the irs with respect to the gallery and to the additional_amount of tax owed by sidney’s estate by signing a form_890 waiver_of_restrictions_on_assessment_and_collection of deficiency and acceptance of overassessment--estate gift and generation- skipping transfer_tax the examination of the form_706 was concluded on or about date when the irs sent to conrad and carroll an estate_tax closing letter under sec_6501 the period of limitations for assessment against the form_706 filed by sidney’s estate expired on date years after the form_706 was filed reporting the gallery’s operations from through conrad and carroll operated the gallery through the trust until date as of date the trust was terminated and its assets including the gallery were distributed to conrad and carroll in equal shares subsequently conrad and carroll contributed their interests in the gallery to a partnership the partnership continued to operate the gallery throughout the years in issue fiduciary income_tax returns were filed for the trust for through forms u s partnership return of income were filed for the partnership for and david j silverman silverman prepared the fiduciary income_tax returns for the trust and the forms for the partnership during those years silverman is an accountant and has been an enrolled_agent since approximately silverman assisted in the preparation of the form_706 for sidney’s estate and had been a longtime tax adviser to the gallery and to carroll and donna prior to preparing the tax returns for the trust and the partnership silverman has also written extensively on the subject of taxes and has represented other art galleries in their tax matters on or about date silverman prepared the fiduciary income_tax return filed for the trust for attached to this fiduciary income_tax return was a schedule c profit or loss from business the schedule c reflected the trust’s operation of the gallery during in order to determine the cost_of_goods_sold cogs for the gallery used the discounted value of the collection as originally reported on sidney’s estate_tax_return dollar_figure as the value of the gallery’s inventory at the beginning of that year the value reported for the gallery’s inventory at the end of was dollar_figure thus the gallery reported that its cogs for was dollar_figure after subtracting returns and allowances cogs and its expenses from its amount of gross_receipts and sales the gallery reported a net_loss of dollar_figure for this loss was carried through to the trust’s fiduciary income_tax return for and caused the trust to report a net_operating_loss for that year silverman prepared the trust’s fiduciary income_tax returns for and in similar fashion on the schedule c attached to the trust’s fiduciary income_tax return for the gallery reported that its cogs was dollar_figure and that its operations generated a net_loss of dollar_figure this loss was carried through to the trust’s fiduciary income_tax return for and along with the trust’s net_operating_loss for and a portion of the trust’s net_operating_loss for offset the income that the trust earned that year on the schedule c attached to the trust’s fiduciary income_tax return for the gallery reported that its cogs was dollar_figure and that its operations generated a net_loss of dollar_figure this loss was carried through to the trust’s fiduciary income_tax return for and caused the trust to report a net_operating_loss for that year on or about date silverman prepared amended fiduciary income_tax returns for the trust for and in accordance with discussions that he had with carroll and with conrad’s attorney about the applicability of the reasoning set forth in 40_bta_1201 affd 118_f2d_38 6th cir to petitioners’ situation the schedule c that was attached to the return was amended per art_advisory_panel to reflect a beginning value for the gallery’s inventory of dollar_figure ie the collection’s undiscounted value a form_8275 disclosure statement was attached to the trust’s amended_return for and gave the following explanation for the change in the reported beginning value for the gallery’s inventory as the result of the irs’ audit of the estate’ sec_706 the following adjustments were made the trust’s inventory was valued at dollar_figure the adjustments to the inventory required adjustments to previously filed returns that effected sic the cost_of_goods_sold the operating_expenses for and in turn required the recomputation of the nol’s the same explanation was given on the forms that were attached to the amended returns for and by using the panel’s undiscounted value for the collection as its inventory value at the beginning of the gallery increased the reported amount of its cogs for and as follows year original cogs amended cogs dollar_figure big_number big_number dollar_figure big_number big_number this increase in its cogs caused the gallery to generate a larger net_loss for each of those years consequently the trust’s net_operating_loss for increased the amount of the net_operating_loss from that was applied against the trust’s income earned in decreased and the trust’s net_operating_loss for increased the trust’s fiduciary income_tax returns for and also reflected the gallery’s use of the collection’s undiscounted value as the value for its inventory on those returns the gallery reported the following amounts from its operations year cogs net_loss dollar_figure big_number big_number dollar_figure big_number big_number the trust’s fiduciary income_tax return filed for reported the trust’s operations for the period between date and date ie the day on which the trust was terminated and was the trust’s final return the trust’s fiduciary income_tax return for reported that the value of the gallery’s inventory was dollar_figure as of date as a result of the gallery’s operations generating net losses in and the trust reported net operating losses for and disclosure statements which gave the same or similar explanations as those on the forms that were attached to the trust’s amended fiduciary income_tax returns for and were attached to each of the trust’s returns for and two schedules k-1 form_1041 beneficiary’s share of income deductions credits etc were attached to the trust’s fiduciary income_tax return for these schedules k-1 reported that the net operating losses that had been generated by the trust’s operations which were reported to total dollar_figure were distributed to conrad and carroll in equal share ie dollar_figure each for the period between the trust’s termination and date conrad and carroll separately reported their one-half interests in the gallery’s operations on schedules c that were attached to their form sec_1040 u s individual_income_tax_return for on these schedules c conrad and carroll reported that their one-half interests in the gallery’s inventory had a beginning value of dollar_figure ie a value equal to one- half of the ending inventory value reported on the trust’s final return they reported that their one-half interests in the gallery’s inventory had an ending value of dollar_figure accordingly conrad and carroll each reported that their cogs was dollar_figure ie dollar_figure total for this period conrad and carroll also reported net profits of dollar_figure and dollar_figure respectively from their interests in the gallery’s operations during this period as reflected on the partnership’s forms for and the partnership valued the gallery’s inventory in accordance with the collection’s undiscounted value accordingly the partnership reported that the value of the gallery’s inventory at the beginning of was dollar_figure ie an amount equal to the sum of the reported values of the inventory comprising conrad’s and carroll’s one-half interests in the gallery as of the end of the following explanation was given on the forms that were attached to the partnership’s forms for and value of paintings of the sidney janis art gallery where sic valued at dollar_figure by the irs at the decedent’s sidney janis’ death after a blockage discount allowed by the irs on audit the estate paid inheritance_tax on dollar_figure the after blockage value of the paintings in accordance with the decision in elizabeth g 40_bta_1201 acq the heirs in operating the art gallery used the individual value of the paintings prior to the blockage discount as the basis of the paintings sold in determining gain_or_loss on these sales the partnership reported the following amounts from its operation of the gallery during and year cogs ordinary_loss dollar_figure big_number dollar_figure big_number the schedules k-1 form_1065 partner’s share of income credits deductions etc attached to the partnership’s forms for and indicate that the partnership’s ordinary losses were distributed equally between conrad and carroll petitioners’ income_tax returns for and dean a avedon c p a prepared conrad and maria’s joint income_tax returns for and silverman prepared the schedules k-1 form_1065 that were attached to those returns on each of those joint income_tax returns conrad and maria reported that they had no taxable_income and owed no income_tax on their joint income_tax return for conrad and maria reported the net_operating_loss_carryover of dollar_figure that had been distributed to them from the trust the following explanation was given on this form_8275 for the existence of the claimed net_operating_loss_carryover value of paintings of an art gallery sidney janis gallery transferred to a_trust were valued at dollar_figure by the irs at the decedent’s sidney janis death after a blockage discount allowed by the irs on audit the estate paid inheritance_tax on an amount of dollar_figure after the blockage discout sic reported on form_706 in accordance with the decision in elizabeth g 40_bta_1201 acq the trust used the individual value of the paintings prior to the blockage discount for the paintings sold by trust and for the one painting sold by the heirs as reported on schedule c on their joint income_tax returns for and conrad and maria reported net_operating_loss carryovers of dollar_figure and dollar_figure respectively neither of these returns contained a form_8275 or similar disclosure statement silverman prepared carroll and donna’s joint income_tax returns for and on their joint income_tax return for carroll and donna reported the net_operating_loss_carryover of dollar_figure that had been distributed to them from the trust in addition they reported that they had no taxable_income for that year on their joint income_tax returns for and carroll and donna reported net_operating_loss carryovers of dollar_figure and dollar_figure respectively they also reported that they had no taxable_income and owed no income_tax for and dollar_figure of taxable_income and owed dollar_figure for neither a form_8275 nor a similar disclosure statement was attached to carroll and donna’s joint income_tax returns for or examination of petitioners’ income_tax returns for and petitioners’ and income_tax returns were examined by the irs as a part of this examination the trust’s fiduciary income_tax returns for the years through and the partnership’s forms for and were also examined respondent determined that for purposes of calculating the gallery’s cogs for the years through the gallery’s basis in the collection should have been reported in accordance with the discounted value that had been determined by the panel and agreed to by conrad and carroll for estate_tax purposes ie dollar_figure rather than the undiscounted value ie dollar_figure consequently adjustments were made to the gallery’s reported cogs as follows year cogs per return cogs as adjusted dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number these adjustments to the gallery’s cogs caused a corresponding adjustment to the gallery’s reported profits or losses for those years accordingly respondent determined that the trust should have reported that net operating losses totaling only dollar_figure were distributed to conrad and carroll on its fiduciary income_tax return respondent also determined that the partnership should have reported income rather than losses from its operation of the gallery during and based upon these adjustments respondent determined that adjustments to petitioners’ joint income_tax returns for and were appropriate with respect to their joint income_tax returns for respondent determined that petitioners should have reported that a net_operating_loss_carryover of only dollar_figure had been distributed to each of them from the trust moreover respondent determined that conrad and carroll should have reported larger profits on the schedules c that reflected their operation of the gallery for the period between the trust’s termination and date with respect to their joint income_tax returns for and respondent disallowed petitioners’ claimed net_operating_loss carryovers opinion petitioners’ basis in the collection for purposes of determining the gallery’s cost_of_goods_sold sec_1014 provides the rules for determining the basis_of_property acquired from a decedent the general purpose of sec_1014 is to provide a basis for property_acquired_from_a_decedent that is equal to the value placed upon such property for purposes of the federal estate_tax sec_1_1014-1 income_tax regs accordingly sec_1014 provides that the basis_of_property acquired from a decedent is the fair_market_value of the property at the date of the decedent’s death or on the alternate_valuation_date sec_1014 sec_1_1014-1 income_tax regs the fair_market_value of the property as of the date of the decedent’s death or as of the alternate_valuation_date is deemed to be the value of the property as appraised for purposes of the federal estate_tax sec_1_1014-3 income_tax regs petitioners contend that they are not liable for the deficiencies asserted against them for and because their basis in each work_of_art in the collection as provided under sec_1014 is the undiscounted fair_market_value that the panel determined for that work essentially petitioners contend that if the panel determined that the undiscounted value of an individual work_of_art was dollar_figure that value is their basis in that work under sec_1014 consequently petitioners contend that the gallery should have been allowed to use that undiscounted value in calculating its gain_or_loss on the subsequent sale of that work_of_art not dollar_figure ie dollar_figure discounted by dollar_figure percent respondent contends that the basis of the individual works_of_art in the collection is the proportionate amount of the discounted value that was agreed to for estate_tax purposes which should be used to calculate the gallery’s cogs respondent further contends that petitioners are estopped under the duty_of_consistency from claiming that the collection’s discounted value as determined for estate_tax purposes is only a presumptive value that may be rebutted for income_tax purposes we address each of these contentions in turn whether the basis of each work_of_art in the collection is the work’s undiscounted fair_market_value as determined by the panel petitioners argue that 40_bta_1201 has facts that are identical to this case and therefore is controlling and the appraised value contemplated by sec_1_1014-3 income_tax regs is the undiscounted fair_market_value that was determined by the panel for each work_of_art in the collection for the reasons set forth below petitioners’ arguments are unpersuasive in augustus v commissioner supra pincite the board_of_tax_appeals was presented with a question regarding the basis of big_number shares of f w woolworth co stock that the taxpayer sold in for dollar_figure these shares had been acquired by the taxpayer from the intestate estate of her mother and were appraised as of the date of her mother’s death date for federal estate_tax purposes id pincite4 after applying a blockage discount respondent determined that the shares of stock had a value equal to dollar_figure ie dollar_figure per share and the federal estate_tax liability of the estate of the taxpayer’s mother was determined on that basis id pincite the average selling_price of shares of f w woolworth co stock on date as determined from sales made on the new york stock exchange was dollar_figure per share id pincite the taxpayer argued that the determination of value for purposes of the estate_tax did not conclusively establish fair_market_value and that her gain_or_loss upon the sale of the stock should have been computed upon the basis of the stock’s actual fair_market_value on the date of her mother’s death if it was established that that value was different from the value at which the stock was included for estate_tax purposes respondent contended that the value at which the stock was appraised for federal estate_tax purposes and upon which value that tax was paid established the fair_market_value of the stock received by the taxpayer from her mother’s estate the board_of_tax_appeals agreed with the taxpayer and provided the following reasoning for its decision whether the petitioner has established that value is a question of fact no evidence supporting the application of the blockage_rule appears in the record however the facts stipulated disclose that the volume of trading in this particular stock at or about the date of death of petitioner’s mother was not only very large compared with the block of stock to be valued but that the price trend was upward in our judgment this record thus overcomes the presumption of correctness attaching to respondent’s determination of basis we find that on date the fair_market_value of the big_number shares of stock sold by petitioner in was dollar_figure per share id citation omitted and emphasis added contrary to petitioners’ understanding of augustus the board_of_tax_appeals concluded that the taxpayer could use the undiscounted fair_market_value of the f w woolworth co stock as of date as her basis for income_tax purposes because there was no evidence in the record that established that a blockage discount should have ever been applied to the value of that stock for estate_tax purposes thus the correct fair_market_value was the actual trading price on the date of death in the case at hand however there is evidence from petitioners and respondent that sets forth the reasoning for applying a blockage discount to the collection’s value for estate_tax purposes moreover unlike the taxpayer in augustus petitioners do not contend that the application of a blockage discount was inappropriate in determining the value of the collection for estate_tax purposes because there is no indication as to how the board_of_tax_appeals might have held if the application of the blockage discount had been proper or undisputed in augustus we conclude that the application of its reasoning to this case is unwarranted and that petitioners’ reliance on the case is misplaced sec_1_1014-3 income_tax regs provides that the fair_market_value of the property_acquired_from_a_decedent as of the date of the decedent’s death or as of the alternate_valuation_date is deemed to be the value of the property as appraised for purposes of the federal estate_tax this regulation has been construed to mean that the value arrived at by such an evaluation is only prima facie correct and may be shown to be erroneous 188_f2d_543 2d cir 6_tc_1188 kirsch v commissioner tcmemo_1985_114 affd without published opinion 786_f2d_1170 8th cir hawkinson v commissioner tcmemo_1972_ mcintosh v commissioner tcmemo_1967_230 petitioners however do not contend that the discounted value of the collection is erroneous instead petitioners contend that the discount determined by the panel was attributable to the collection as a whole and does not apply in determining the value of each work_of_art that sold separately thus petitioners argue that the appraised value contemplated by sec_1 a income_tax regs is the undiscounted fair_market_value determined by the panel for each work_of_art in the collection a blockage discount was applied in determining the value of the collection because of the collection’s size and nature in determining the blockage discount the panel took into account inter alia the possibility that the market might be flooded if the individual works_of_art were put up for sale at the same time or alternatively the possibility that the collection would be disposed of over time in order to realize each work’s full value see eg 85_tc_713 57_tc_650 affd 510_f2d_479 2d cir because the substantive effect of the blockage discount was to establish a proportionate value for each work_of_art in the collection that reflected these possibilities it follows that the appraised value contemplated by sec_1_1014-3 income_tax regs for each work_of_art in the collection is a value that includes the blockage discount determined by the panel accordingly under sec_1014 and sec_1_1014-3 income_tax regs petitioners’ basis in each work_of_art in the collection is equal to the work’s proportionately discounted value as determined for estate_tax purposes whether respondent has established that petitioners are estopped by the duty_of_consistency the duty_of_consistency sometimes referred to as quasi- estoppel applies in this court e g 109_tc_290 105_tc_324 103_tc_525 affd 100_f3d_778 10th cir 72_tc_807 affd 656_f2d_483 9th cir 56_tc_82 affd 456_f2d_622 5th cir the duty_of_consistency is based on the theory that a taxpayer has a duty to be consistent in the tax treatment of items and will not be permitted to benefit from the taxpayer’s own prior error or omission lefever v commissioner supra pincite the duty_of_consistency doctrine prevents a taxpayer from taking one position one year and a contrary position in a later year after the limitations_period has run for the first year id pincite a taxpayer gaining governmental benefits on the basis of a representation or an asserted position is thereafter estopped from taking a contrary position in an effort to avoid taxes id pincite respondent has the burden_of_proof on this issue because the duty_of_consistency is an affirmative defense rule a see cluck v commissioner supra pincite n the taxpayer’s duty_of_consistency applies if the taxpayer made a representation of fact or reported an item for tax purposes in one tax_year the commissioner acquiesced in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later tax_year after the earlier year has been closed by the statute_of_limitations lefever v commissioner supra pincite see also 884_f2d_959 7th cir 854_f2d_755 5th cir affg 87_tc_1087 713_f2d_662 11th cir 537_f2d_457 495_f2d_211 8th cir estate of letts v commissioner supra pincite cluck v commissioner supra pincite when these requirements are met respondent may act as if the previous representation is true even if it is not and the taxpayer may not successfully assert the contrary herrington v commissioner supra pincite the three elements of the duty_of_consistency refer to conflicting representations that are made by a taxpayer the duty_of_consistency however can also bind a beneficiary of an estate to a representation made on an estate_tax_return if the beneficiary was a fiduciary of the estate beltzer v united_states supra see also hess v united_states supra estate of letts v commissioner supra pincite cluck v commissioner supra pincite lefever v commissioner supra pincite griffith v united_states aftr 2d ustc par n d tex mcmillan v united_states aftr 2d pincite7 ustc par at big_number s d w va whether there is sufficient identity of interests between the parties to apply the duty_of_consistency in such a situation depends on the facts and circumstances of each case cluck v commissioner supra pincite in this case there is a sufficiently close relationship between petitioners and sidney’s estate because conrad and carroll were co-executors and beneficiaries of sidney’s estate as well as cotrustees and beneficiaries of the trust to which the gallery had been transferred prior to sidney’s death see eg hess v united_states supra pincite estate of letts v commissioner supra pincite lefever v commissioner supra pincite griffith v united_states supra mcmillan v united_states supra accordingly petitioners and sidney’s estate are sufficiently related to be treated as one taxpayer for purposes of the duty_of_consistency respondent has established that all three elements of the duty_of_consistency are present in this case conrad and carroll agreed that the discounted value of the collection was dollar_figure and the commissioner relied upon that value in assessing the estate_tax owed by sidney’s estate once the period for assessment against sidney’s estate had closed however petitioners claimed that the collection’s undiscounted value should be used to calculate the gallery’s cogs because all three elements of the duty_of_consistency are satisfied we hold that petitioners are bound to use the collection’s discounted value as their basis for purposes of calculating the gallery’s cogs for through sec_6662 accuracy-related_penalties in petitioners’ statutory notices of deficiency respondent asserted accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations substantial_understatement_of_income_tax or substantial_valuation_overstatement on brief however respondent abandons the negligence ground and asserts only that petitioners are liable for the accuracy-related_penalties under sec_6662 for a substantial_understatement of tax under sec_6662 a taxpayer may be liable for a penalty under sec_6662 on the portion of an underpayment due to a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return less any rebate sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty see 116_tc_438 in this case the understatement on each of petitioners’ returns satisfies the definition of substantial so respondent has met that burden of production once respondent meets the burden of production the taxpayer must come forward with persuasive evidence that respondent’s determination is incorrect id the sec_6662 penalty will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional see id see also sec_1_6664-4 income_tax regs the evidence in this case shows that carroll and donna reasonably and in good_faith relied on silverman’s advice as to using the collection’s undiscounted value to calculate the gallery’s cogs silverman had had a long relationship with carroll and donna and with the gallery carroll although well educated testified that he did not have any special training or knowledge with respect to the subject of federal income taxes moreover carroll trusted silverman with the gallery’s books_and_records and his personal financial matters accordingly we believe that carroll respected silverman’s judgment when it came to tax matters and that this trust extended to silverman’s explanation of the applicability of the reasoning of 40_bta_1201 to petitioners’ situation therefore the imposition of a sec_6662 penalty is not warranted with respect to carroll and donna neither conrad nor maria was present at trial and the record does not establish whether either of them spoke with silverman directly about augustus there is evidence however that silverman met with conrad’s attorney and discussed the applicability of the reasoning of that case to petitioners’ situation carroll testified that he and conrad had reached a mutual decision to rely on silverman with respect to the gallery’s tax matters conrad and maria’s reliance on augustus is reflected on the form_8275 that was attached to the joint income_tax return that they filed for while conrad and maria did not rely on silverman to prepare their personal income_tax returns they relied on the position that he advanced for calculating the gallery’s cogs accordingly because their reliance on silverman’s advice caused the underpayments on their joint income_tax returns for the years in issue respondent’s imposition of sec_6662 penalties against conrad and maria will not be sustained conclusion we hold that petitioners are liable for deficiencies in their income taxes for and we also hold that the accuracy-related_penalties under sec_6662 are unwarranted because of petitioners’ reasonable and good_faith reliance on silverman’s advice we have considered the arguments of the parties that were not specifically addressed in this opinion those arguments are either without merit or irrelevant to our decision to reflect the foregoing decisions will be entered for respondent with respect to the deficiencies and for petitioners with respect to the penalties
